Citation Nr: 1545722	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  10-42 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include paranoid schizophrenia.

4.  Entitlement to service connection for residuals of a head injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.  

The Veteran's claims were remanded by the Board in June 2014.

The issues of entitlement to service connection for left ear hearing loss, for PTSD, for an acquired psychiatric disorder other than PTSD, and for residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 1974 rating decision denied service connection for hearing loss.

2.  Evidence received since the April 1974 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for left ear hearing loss.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service connection for left ear hearing loss has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2015).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015). 

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

An April 1974 rating decision denied the Veteran's claim for service connection for hearing loss.  The Veteran was notified of the denial in June 1974 but did not appeal that decision and it became final.  

The Veteran's current claim is based upon the same factual basis as his claim for entitlement to service connection which was denied in the 1974 rating decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

At the time of the April 1974 rating decision, there was no evidence that the Veteran had hearing loss in either ear.  The new evidence includes a September 2012 VA audiological report which states that the Veteran has sensorineural hearing loss in both ears and includes an opinion that the Veteran's hearing loss (in both ears) is related to military acoustic trauma.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade at 118.

Although the September 2012 audiological examination report does not indicate that the Veteran had left ear hearing loss as defined by VA regulation, the left ear findings were on the borderline of the VA criteria.  His pure tone auditory threshold in the left ear at 4000 Hertz was 35 decibels, thereby evidencing that he has some degree of hearing loss, and his speech recognition score in the left ear was 94 percent.  See Hensley v. Brown, 5 Vet.App. 155, 157 (1993) ("[T]he threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss."). Regardless, the fact remains that the newly received medical evidence includes a finding of left ear hearing loss and a positive nexis opinion, which were not of record at the time of the April 1974 rating decision.  Accordingly, the new evidence is not cumulative and is material to the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been received and that the claim for service connection for left ear hearing loss is reopened.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for left ear hearing loss has been received; to that extent only, the appeal is granted. 


REMAND

The Veteran's claims were remanded by the Board in June 2014 in order that additional service treatment records (STRs) could be requested, and in order that copies of private treatment records from the 1970's could be requested.  After determining that the identified records were unavailable, and informing the Veteran of their unavailability, the AOJ returned the Veteran's claims to the Board for review.  However, in a September 2015 Informal Hearing Presentation the Veteran's representative pointed out that the Veteran has had two different last names and that the AOJ only searched for the records under the Veteran's current last name.  The representative asserted that the Veteran's records, in particular his STRs, should have also been requested under the last name that the Veteran used during service.  Consequently, the AOJ should again attempt to obtain copies of additional STRs and private treatment records as directed by the June 2014 Board remand decision, however, the requests should be made using the former spelling of the Veteran's name, which is reflected in the A.K.A. section above.  

An August 1974 VA hospitalization report notes that the Veteran was being discharged to Seminole County Mental Health Services (SCMHS).  Authorization should be obtained from the Veteran so that the copies of his treatment records at SCMHS, dated from August 1974, can again be requested.  However, this request should be made using the Veteran's former last name, which is reflected in the A.K.A. section above.  

An October 1978 VA hospitalization record reveals that the Veteran also received psychiatric treatment at St. Luke's Hospital in 1978 and at Union Hospital in September 1978.  Authorizations should be obtained from the Veteran so that requests may again be made for his treatment records at St. Luke's Hospital and at Union Hospital.  However, these requests should be made using the Veteran's former last name, which is reflected in the A.K.A. section above.  

The June 2014 Board remand also instructed that records be requested from Taunton State Hospital.  The record indicates that the Veteran was treated at Taunton State Hospital in 1978.  The Board notes that copies of the Veteran's Taunton State Hospital treatment in 1978 are of record and that an August 2014 response from Taunton regarding the AOJ's request for records states that all records over 30 years old have been destroyed.  Consequently, no further requests need to be made to Taunton State Hospital.    

The Veteran's left ear hearing loss claim must be remanded for a VA audiological examination.  The Board notes that the Veteran has service connection in effect for right ear hearing loss and tinnitus.  The October 2009 rating decision on appeal denied the Veteran's claim for left ear hearing loss because the Veteran's left ear hearing acuity did not meet the VA criteria for hearing loss.  The Veteran's most recent audiological examination report of record, performed in September 2012, reveals that the Veteran's left ear hearing acuity almost met the VA criteria for hearing loss.  The Board notes that since this VA audiological examination the Veteran has been provided a hearing aid to wear in his left ear.  This is indicative that the Veteran's left ear hearing acuity has decreased since the September 2012 VA audiological examination and that his left ear may now meet the VA criteria for hearing loss.  The Veteran should be provided a new VA audiological examination to determine his current left ear hearing acuity.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies, from the National Personnel Records Center (NPRC) and any other appropriate source, of the Veteran's reported inpatient treatment at Walter Reed Army Hospital during service (April 1970 to January 1972).  All attempts to fulfill this development should be documented in the claims file.  The request must be submitted with the Veteran's former last name, which is shown in the A.K.A. section above.  

If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the appellant and (i) identify the specific records the AOJ is unable to obtain; (ii) briefly explain the efforts that the AOJ made to obtain those records; (iii) describe any further action to be taken by the AOJ with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request that the Veteran provide signed authorizations, so that Seminole County Mental Health Services, St. Luke's Hospital, and Union Hospital may be contacted and the Veteran's treatment records from the 1970's from these facilities may be requested.  If the information is provided by the Veteran, request copies of his medical records from these facilities.  The requests must be submitted with the Veteran's former last name which is reflected in the A.K.A. section above.  

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, it must notify the Veteran and (i) identify the specific records the RO is unable to obtain; (ii) briefly explain the efforts that the RO made to obtain those records; (iii) describe any further action to be taken by the AOJ with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain and associate with the Veteran's claims file the Veteran's updated VA treatment records.
 
4.  Afford the Veteran a new VA audiological examination to determine the Veteran's current left ear hearing acuity.   

5.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


